DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Detachable Pressure Detection Device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ABO et al US20190056280 (hereinafter “ABO”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 

Regarding claim 1, ABO discloses a pressure detection device (device-100) comprising: a pressure detection unit (unit-10) configured to detect pressure transmitted to a pressure detecting surface (diaphragm-12a); a flow passage unit (unit-20) including a flow passage (passage-21) configured to allow fluid to flow along a flow direction from an inflow port (inflow port-21a) to an outflow port (outflow port-21b), and a pressure transmitting surface (surface-22a) configured to transmit pressure of fluid flowing through the flow passage to the pressure detecting surface; and a mounting mechanism (nut-30) by which the flow passage unit is removably mounted on the pressure detection unit, wherein at least one of the pressure detecting surface and the pressure transmitting surface includes a sliding layer (surface-12aA) having a sliding property for when the pressure detecting surface and the pressure transmitting surface come in contact with one another (See paragraph 0066 and 0068).
Regarding claim 3, ABO discloses the flow passage unit (unit-20) includes a body formed with the flow passage (passage-21) configured to extend along a first axis (X axis, See 
Regarding claim 5, ABO discloses  the pressure detection unit (unit-10) includes a projection (sensor holding portion-14 connected to base portion-12c), and the pressure detecting surface (diaphragm-12a) is arranged on a top of the projection, the flow passage unit (unit-20) includes a recess (See fig 3 which shows an opening within the body of unit-20), and the pressure transmitting surface (surface-22a) is arranged on a bottom of the recess, and in a state where the projection of the pressure detection unit is inserted into the recess of the flow passage unit (See fig 8 which shows the detection unit inserted into the flow passage unit and secured by the nut) , the flow passage unit is mounted on the pressure detection unit by the mounting mechanism (nut-30).
Regarding claim 6, ABO discloses the mounting mechanism (nut-30) is a nut rotatably mounted on the flow passage unit (unit-20) and including a female thread (thread-30a) formed on an inner peripheral surface of the nut (See fig 6, paragraph 0065), a male thread (male thread-17) is formed on an outer peripheral surface of the pressure detection unit (unit-10), the outer peripheral surface being located on an outer peripheral side of the projection (sensor holding portion-14 connected to base portion-12c), and by engaging the female thread with the male thread, the pressure detecting surface (diaphragm-12a) and the pressure transmitting surface (surface-22a) are brought into contact with one another to reach a mounting state. (See Fig 3and 8 and paragraphs 0062-0066)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ABO et al US20190056280 in view of Hasunuma US 20170370792.
Regarding claim 2, ABO discloses the pressure detection unit (unit-10) includes a pressure sensor (sensor-12) provided with the pressure detecting surface (diaphragm-12a) and a base (base portion-12c) configured to hold the pressure detecting surface, the pressure detecting surface includes a sensing surface (Top of diaphragm-12a) formed in a thin film shape to be mounted on the base. (See fig 3, Paragraph 0044-0046) 
However, ABO fails to disclose the sliding layer is one of a thin-film sheet member to be joined to the sensing surface, a layer formed of a material having a sliding property to be vapor-deposited on the sensing surface, and a layer formed by a surface treatment to apply a sliding property to the sensing surface. Hasunuma discloses the sliding layer (protective portion-11) is one of a thin-film sheet member (paragraph 0042) to be joined to the sensing surface (diaphragm-12a), a layer formed of a material (See paragraph 0046-0058) having a sliding 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the protective portion of Hasunuma into ABO for the purpose of decreasing potential damage to the diaphragm by the fluid. The modification would allow for a decrease in repair and/or replacement cost and increase the life of the device.
Regarding claim 4, ABO discloses the pressure transmitting surface (surface-22a) includes a pressure receiving surface formed in a thin film shape to be joined to the body (See Fig 3), and one side of the pressure receiving surface is configured to receive pressure of fluid flowing through the flow passage (passage-21). (See fig 3, Paragraph 0044-0046)
However, ABO fails to disclose the sliding layer is one of a thin-film sheet member to be joined to the pressure receiving surface, a layer formed of a material having a sliding property to be vapor-deposited on the pressure receiving surface, and a layer formed by a surface treatment to apply a sliding property to the pressure receiving surface. Hasunuma discloses the sliding layer (protective portion-11) is one of a thin-film sheet member (paragraph 0042) to be joined to the pressure receiving surface, a layer formed of a material having a sliding property (see paragraph 0046-0058) to be vapor-deposited on the pressure receiving surface (paragraph 0043-0045), and a layer formed by a surface treatment to apply a sliding property to the pressure receiving surface. (See Fig 2-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the protective portion of Hasunuma into ABO for the purpose of decreasing potential damage to the diaphragm by the fluid. The modification would allow for a decrease in repair and/or replacement cost and increase the life of the device.
Regarding claim 7, ABO discloses the device according to claim 1.
However, ABO fails to disclose the sliding layer is formed of a fluororesin material. Hasunuma discloses the sliding layer (protective portion-11) is formed of a fluororesin material. (See paragraph 0046-0058)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the protective portion of Hasunuma into ABO for the purpose of decreasing potential damage to the diaphragm by the fluid. The modification would allow for a decrease in repair and/or replacement cost due to the materials high heat resistance and resistance to acid and other oxidizing agents.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/ Examiner, Art Unit 2855